                Case 1:20-cr-00240-PAE Document 16
                                                17 Filed 06/04/20
                                                         06/05/20 Page 1 of 1




                                       June 4, 2020

        BY ECF and EMAIL
        The Honorable Judge Paul A. Engelmayer
        United States District Courthouse
        40 Foley Square
        New York, NY 10007

        Re:   United States v. Zoilo Taveras
              20 CR. 240 (PAE)

        Dear Judge Engelmayer:

               With the consent of the government, I write to respectfully request that the
        Court adjourn Mr. Taveras’s June 9 status conference for a period of
        approximately 60 days. The additional time is necessary to give my office’s
        immigration specialist time to review the discovery and consult with Mr. Taveras
        on his options going forward.

              Mr. Taveras would consent to the exclusion of time until the next status
        conference.

                                                           Respectfully submitted,

                                                           /s/______________________
GRANTED. The conference is adjourned to
August 6, 2020 at 10:00 a.m. For the                       Zawadi Baharanyi
reasons stated above, time is excluded,                    Assistant Federal Defender
pursuant to 18 U.S.C. 3161(h)(7)(A), until                 917-612-2753 (c)
August 6, 2020. The Clerk of Court is                                                     ,
requested to terminate the motion at Dkt.
No. 16.                  6/5/2020                      cc: AUSA Brandon Harper (by ECF)
       SO ORDERED.

                   
                 __________________________________
                       PAUL A. ENGELMAYER
                       United States District Judge
